Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2020 has been entered.
Response to Arguments
Applicant's arguments filed 8/24/2020 have been fully considered but they are not persuasive. 
Applicant argued that the internal walls 32 of Farrell is the base as claimed and not separators. 
Farrell discloses the wall 32 "may preferably be formed as integral parts of the base portion 24". Similarly, Applicant discloses in his specification "In some embodiments, the one or more separators is/are unitary with the base. In other 
Applicant argued the internal walls 32 of Farrell do not restrict access to the bait chamber except by traversing through the interior walls 32. In Farrell, the rodent cannot traverse through or traverse through or cross the interior walls 32, such as by crawling over or under the interior walls 32. 
Farrell discloses one or more walls 32. As seen in fig.2, there are left wall 32 and right wall 32. At least one gap (fig.2, near where #14 points to) formed between the left wall 32 and the lid and/or a portion of the bottom platform of the base container. Additionally, traversing through is not the same with traversing cross nor crawling over nor crawling under, and such language is not presented in the independent claim 56. 
Applicant argued Farrell, Kerr, and Gaibotta fail to disclose “a lower boundary of the one or more separators is spaced from a floor of the base”. 
Applicant's arguments with respect to claim 64 have been considered but are moot in view of the new ground(s) of rejection.
Applicant argued the references cited for the dependent claims do not cure the deficiencies of Farrell. 
Each of the cited references for the dependent claims was relied on for specific teaching as explained in the previous Office action. Thus, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Claim Objections
Claim 56 objected to because of the following informalities:  “the lid and base” in lines 6 and 10 should be --the lid and the base--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 56, 59, 72-74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farrell et al. (6445301) in view of Kerr (2010/0115826).
For claim 56, Farrell discloses A pest-management apparatus (at least figs. 1-2) comprising: a base (24); a lid (26) configured to be coupled to the base such that the base and the lid cooperate to define a chamber (at least fig.2) having at least one entrance opening (28) sized to permit a rodent to enter the apparatus (see at least figs. 1-2); one or more separators (left and/or right #32 and/or #36) configured such that, when the lid and base are coupled together to define the chamber, the one or more separators prevent a rodent from accessing at least a portion of the chamber except by traversing through a gap defined between at least one of the separator(s) and the lid or base (at least figs. 1-2 and/or col.4, lines 65-66 and/or col.5, lines 1-15 for a gap near where #14 locates); and a sensor configured to detect a rodent crossing the one or more separators (at least fig.2 for the position of #20 and/or col.5, lines 40-65, col.6, lines 1-45). 

Kerr teaches a pest apparatus (at least fig.5) comprising an electrically-conductive member (51) configured to be coupled to a capacitive sensor (50) to detect a rodent crossing the one or more separators. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sensor of Farrell with an electrically-conductive member configured to be coupled to a capacitive sensor as taught by Kerr as an alternative sensor type in order to detect the presence and/or movement of animal in the apparatus. 
For claim 59, Farrell as modified by Kerr discloses the capacitive sensor (50) coupled to the electrically-conductive member and configured to detect a rodent climbing over the one or more separators (Farrell, at least fig.2 for the position of #20 and/or col.5, lines 40-65, col.6, lines 1-45 for a sensor can be placed at desirable location for desirable view and Kerr at least para 0083).
For claim 72, Farrell as modified by Kerr discloses where the base defines at least one secondary opening into the chamber (Farrell, at least fig.2 for second opening). 
Farrell as modified by Kerr is silent about the at least one second opening being smaller than the entrance opening. 
Kerr teaches one second opening being smaller than the entrance opening (at least fig.3 for opening near top 26 is smaller than opening at 27). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the size of the second opening of Farrell as modified by Kerr with a second 
For claim 73, Farrell as modified by Kerr discloses where at least one of the base and the lid comprises a sidewall at least partially defining an external perimeter of the apparatus, the sidewall configured to discourage a rodent from climbing onto the lid of the apparatus (Farrell, at least figs. 1-2 for a shape of the wall that can discourage certain pests from climbing).
For claim 74, Farrell as modified by Kerr discloses where the sidewall is configured to direct a rodent toward the at least one entrance opening (Farrell, at least fig.2 for a shape of the wall that can configure to direct an animal toward the opening). 
Claim 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell as modified by Kerr as applied to claim 56, 59, 72-74 above, and further in view of Stack et al. (5040327).
For claim 57, Farrell as modified by Kerr is silent about where the one or more separators comprise a translucent material.
Stack teaches a pest apparatus comprises at least one separator comprise a translucent material (at least fig.1 and/or claim 11). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material of the separator of Farrell as modified by Kerr with a translucent material as taught by Stack in order to allow viewing of the interior of the chamber. 
For claim 58, Farrell as modified by Kerr and Stack is silent about where the one or more separators comprise a transparent material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material . 
Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell as modified by Kerr as applied to claim 56, 59, 72-74 above, and further in view of Gaibotti (2009/0229170).
For claim 60, Farrell as modified by Kerr is silent about where the one or more separators are coupled in fixed relation to the lid.
Gaibotti teaches a pest apparatus comprising one or more separators are coupled in fixed relation to the lid (at least fig.9 for at least a separator #25). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the position of the separator of Farrell as modified by Kerr with where the one or more separators are coupled in fixed relation to the lid as taught by Gaibotti depending on user’s preferences in order to form chamber with desired configuration to attract pests. 
Claim 61, 63, 66, 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell as modified by Kerr as applied to claim 56, 59, 72-74 above, and further in view of Johnson (6493988).
For claim 61, Farrell as modified by Kerr discloses where the one or more separators are configured such that, when the lid and base are coupled together to define the chamber, the one or more separators divide the chamber into a first portion and a second portion and enable the rodent to travel between the first portion and the second portion (Farrell, at least fig.2 for the configuration).

Johnson teaches a pest-management apparatus comprising one or more separators enable the rodent to travel between the first portion and the second portion by traversing over the one or more separators (at least fig.1 for separator 36 dividing the chamber into at least two portions, wherein a height of 36 would enable a rodent to traverse over the separator to get to the bait). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the dimension of the separator of Farrell as modified by Kerr with one or more separators enable the rodent to travel between the first portion and the second portion by traversing over the one or more separators as taught by Johnson depending on user’s preferences in order to form a sensory environment to attract rodents for pest control. 
For claim 63, Farrell as modified by Kerr and Johnson discloses where the electrically-conductive member is disposed at or above at least a portion of the one or more separators (Farrell, at least fig.2 for the position of #20 and/or col.5, lines 40-65, col.6, lines 1-45), and the one or more separators are configured to prevent a rodent from crossing the one or more separators except by climbing over the one or more separators (Johnson at least fig.1).
For claim 66, Farrell as modified by Kerr and Johnson discloses where the at least a portion of the chamber is a rodent-capture portion configured to resist a rodent's exit from the apparatus (Farrell, at least fig.2 and/or col.5, lines 5-20 for poisonous baits, 
For claim 68, Farrell as modified by Kerr and Johnson discloses where the apparatus comprises two entrance openings (Farrell, at least fig.2). 
Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell as modified by Kerr and Johnson as applied to claim 61, 63, 66, 68 above, and further in view of Pomerantz (2009/0205244).
For claim 62, Farrell as modified by Kerr and Johnson is silent about where the electrically-conductive member is configured such that when the lid and the base are coupled together to define the chamber, the electrically-conductive member is spaced above a floor of the chamber to permit insects to crawl under the electrically-conductive member and thereby minimize the likelihood of insects being detected by the sensor.
Pomerantz teaches a pest apparatus where the electrically-conductive member is configured such that when the lid and the base are coupled together to define the chamber, the electrically-conductive member is spaced above a floor of the chamber (at least fig.1 for position of #66). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the position of the conductive members of Farrell as modified by Kerr and Johnson with a position spaced above a floor of the chamber as taught by Pomerantz depending on user’s preferences in order to detect pests. 
Claim 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell as modified by Kerr and Johnson as applied to claim 61, 63, 66, 68 above, and further in view of Vickery et al. (7874098).

Vickery teaches a pest apparatus comprising a lower boundary of the one or more separators is spaced from a floor of the base (at least fig. 5B for position and dimension of divider where 140 locates). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the separator of Farrell as modified by Kerr and Johnson with a lower boundary of the one or more separators is spaced from a floor of the base as taught by Vickery as an alternative configuration for a separator depending on user’s preferences in order to provide a sensory environment to attract rodent for pest control. 
Claim 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell as modified by Kerr and Johnson as applied to claim 61, 63, 66, 68 above, and further in view of Gaibotti.
For claim 67, Farrell as modified by Kerr and Johnson is silent about where the apparatus further comprises an adhesive disposed in the rodent capture portion.
Gaibotti teaches an apparatus comprises an adhesive disposed in the rodent capture portion (at least fig.2 for adhesive at #5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Farrell as modified by Kerr and Johnson with an adhesive disposed in the rodent capture portion as taught by Gaibotti in order to trap the target pests. 
Claim 69-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell as modified by Kerr and Johnson as applied to claim 61, 63, 66, 68 above, and further in view of Vickery et al. (2013/0174470) (hereinafter Vickery 2013).

Farrell as modified by Kerr and Johnson  is silent about a divider configured to prevent a rodent from entering the apparatus through one of the two openings and exiting the apparatus through the other of the two openings without first passing through a rodent capture portion of the chamber. 
Vickery 2013 teaches an apparatus comprising a divider (at least fig.1 for divider 126) configured to prevent a rodent from entering the apparatus through one of the two openings and exiting the apparatus through the other of the two openings without first passing through a rodent capture portion of the chamber. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the position of the divider of Farrell as modified by Kerr and Johnson with a position that configured to prevent a rodent from entering the apparatus through one of the two openings and exiting the apparatus through the other of the two openings without first passing through a rodent capture portion of the chamber as taught by Vickery 2013 depending on user’s preferences in order to provide a sensory environment to trap target pests. 
For claim 70, Farrell as modified by Kerr, Johnson and Vickery 2013 discloses where the divider is further configured to prevent a rodent outside the apparatus from seeing one of the two openings through the other of the two openings (Vickery 2013, at least fig.1).
. 
Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell as modified by Kerr as applied to claim 56, 59, 72-74 above, and further in view of Pryor et al. (2010/0325940).
For claim 75, Farrell as modified by Kerr is silent about where at least one of the base and the lid comprises at least one protrusion extending outwardly relative to the chamber, the at least one protrusion configured to discourage a rodent from traveling in at least one non-vertical direction away from the at least one entrance opening.
Pryor teaches a trap comprising a base (at least fig.3) having at least one protrusion (136) extending outwardly relative to the chamber, the at least one protrusion configured to discourage a rodent from traveling in at least one non-vertical direction away from the at least one entrance opening (at least fig.3 for 136 configured to discourage pest from travelling further away from the opening 110). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trap of Farrell as modified by Kerr with a base having at least one protrusion extending outwardly relative to the chamber as taught by Pryor in order to stabilize the station. 
Allowable Subject Matter
Claim 65 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854.  The examiner can normally be reached on Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/THANH PHAM/Primary Examiner, Art Unit 3643